Opinión concurrente de la
Jueza Presidenta Oronoz Rodrí-guez,
a la cual se une el Juez Asociado Señor Colón Pérez.
En este caso reiteramos la validez de la Sec. 11 del Art. II de la Constitución de Puerto Rico, la cual reconoce vere-dictos por mayoría de nueve en juicios por jurado. Const. ELA, LPRA, Tomo 1. Esto, en vista de que el requisito de unanimidad no constituye un derecho fundamental aplica-ble a Puerto Rico ni a los estados según el debido proceso de ley de la Constitución federal. A su vez, nos permite aclarar que los efectos jurídicos de Pueblo v. Sánchez Valle et al., 192 DPR 594 (2015), se limitan a la protección contra la doble exposición y, por lo tanto, no inciden sobre la vi-gencia del resto del andamiaje jurídico y gubernamental de Puerto Rico.(1)
No obstante, la Opinión mayoritaria emite varias expre-siones que a mi juicio sobreestiman lo dicho por el Tribunal Supremo de Estados Unidos en Puerto Rico v. Sanchez Valle, 136 S.Ct. 1863 (2016), razón por la cual me veo obli-*1021gada a concurrir. Dado que el recuento fáctico y procesal en la Opinión mayoritaria resulta suficiente, me limito a ex-poner mi apreciación sustantiva sobre el particular.
HH
A. El requisito de mayoría en los veredictos de Puerto Rico
La institución del Jurado apareció en Puerto Rico a principios del siglo xx. Específicamente, la Ley de 12 de enero de 1901 (34 LPRA ant. see. 462 n.) estableció ese derecho en casos por delitos graves y en algunos menos graves. E.L. Chiesa Aponte, Derecho procesal penal de Puerto Rico y Estados Unidos, Colombia, Ed. Forum, 1995, Vol. II, pág. 199. Aunque inicialmente se requirió que el veredicto fuese unánime, en 1948 se enmendó la sección correspondiente del Código de Enjuiciamiento Criminal para estatuir que podía ser por una mayoría de nueve miembros o más.(2) Posteriormente, con la aprobación de la Constitución de Puerto Rico en 1952 el derecho a juicio por jurado, así como la norma sobre veredictos por mayoría de nueve, adquirió rango constitucional. La Sec. 11 del Art. II de nuestra Constitución, supra, ed. 2016, pág. 354, dis-pone, en lo pertinente:
En los procesos por delito grave el acusado tendrá derecho a que su juicio se ventile ante un jurado imparcial compuesto por doce vecinos del distrito, quienes podrán rendir veredicto por mayoría de votos en el cual deberán concurrir no menos de nueve.(3) (Énfasis suplido).
*1022Nuestros constituyentes sabían que en el derecho co-mún anglosajón —donde surgió la institución del jurado— tradicionalmente los veredictos de culpabilidad eran unánimes. Habida cuenta de que el jurado que operaba en Puerto Rico no era el típico jurado del derecho común, de-cidieron establecer expresamente, para evitar confusión, que los veredictos podían emitirse por mayoría de nueve o más.(4) 3 Diario de Sesiones de la Convención Constitu-yente de Puerto Rico 1589 (1952); Pueblo v. Báez Cintrón, 102 DPR 30, 34 (1974).
La jurisprudencia de este Tribunal ha reconocido esta intención y ha validado la constitucionalidad de los vere-dictos por mayoría reiteradamente. Pueblo v. Batista Maldonado, 100 DPR 936 (1972); Fournier v. González, 80 DPR 262 (1958). Así, ante diversos cuestionamientos al amparo de la Constitución federal hemos dicho que “el ve-redicto por mayoría cumple y satisface a cabalidad el sen-tido básico de justicia, juego limpio y debido proceso que satura nuestro método de enjuiciamiento”. Pueblo v. Báez Cintrón, supra, pág. 33.
Al resolver de este modo evaluamos la unanimidad a la luz de la función que cumple el jurado. La conclusión a la que llegamos fue que el derecho fundamental protegido es a que un grupo imparcial de vecinos sirva de contención frente al poder coercitivo del Estado y pase juicio sobre la culpabilidad o no del acusado. Pueblo v. Báez Cintrón, supra, pág. 33. Determinamos que para lograr ese propósito no era imprescindible el veredicto unánime. Desde enton-ces esta ha sido la norma que ha seguido este Tribunal. íd., págs. 32-34; Fournier v. González, supra.(5)
*1023B. El requisito de unanimidad en los veredictos federales
La cláusula pertinente de la Sexta Enmienda de la Constitución federal, supra, dispone: “[i]n all criminal prosecutions, the accused shall enjoy the right to a speedy and public trial, by an impartial jury of the state and district wherein the crime shall have been commited”. Emda, VI, Const. EE. UU., LPRA, Tomo 1. Aunque la cláusula no menciona que el veredicto debe ser unánime, así se ha in-terpretado tradicionalmente en las cortes federales.
Temprano en su historia constitucional, el Tribunal Supremo federal resolvió que los derechos contenidos en las primeras ocho enmiendas de la Constitución limitaban al gobierno federal, mas no a los estados. Barron v. City Baltimore, 32 US 243 (1833). Sin embargo, esto empezó a cam-biar luego de la aprobación en 1868 de la Decimocuarta Enmienda de la Constitución federal. (6) E. Chemerinsky, Constitutional Law; Principles and Policies, 3ra ed., Nueva York, Aspen Pubs., 2006, págs. 491-492.
Así, comenzó a plantearse en los tribunales que la cláu-sula del debido proceso de ley de la Decimocuarta En-mienda, supra —“nor shall any State deprive any person of life, liberty, or property, without due process of law” (énfasis suplido)— había extendido a los habitantes de los Estados las protecciones de la Carta de Derechos federal. Aunque al principio estos planteamientos no prosperaron, con el paso del tiempo el Tribunal fue acogiendo e incorporando los derechos fundamentales de la Constitución federal a los Estados. Chemerinsky, op. cit., págs. 499-505.
Así sucedió con el derecho ajuicio por jurado consagrado en la Sexta Enmienda. En Duncan v. State of La. Louisiana, 391 US 145 (1968), el Tribunal Supremo, después de *1024tomar en cuenta el rol del jurado como salvaguarda frente al ejercicio arbitrario del poder y lo arraigado de esa insti-tución en la idiosincrasia popular, concluyó que el Jurado es un derecho fundamental que forma parte del debido pro-ceso de ley y aplica en los estados por medio de la Decimo-cuarta Enmienda, supra:
Our conclusion is that in the American States, as in the federal judicial system, a general grant of jury trial for serious offenses is a fundamental right, essential for preventing miscarriages of justice and for assuring that fair trials are provided for all defendants. Duncan v. State of La., supra, pág. 157-158.
A consecuencia de esa decisión, poco después ese Tribunal se enfrentó a la controversia medular de este caso, a saber, si el debido proceso de ley requiere que los veredic-tos sean unánimes. Apodaca v. Oregon, 406 US 404 (1972). En una Opinión de pluralidad, cuatro jueces concluyeron que la unanimidad no es un componente esencial de la cláusula de juicio por jurado que obligue a los tribunales federales o estatales. íd., págs. 410-411. Por su parte, otros cuatro jueces concluyeron que sí lo era. Ante esto, el voto decisivo del Juez Powell estableció la norma: si bien el ve-redicto unánime es un requisito de la Sexta Enmienda, supra, y aplica en la jurisdicción federal, no es un derecho fundamental cobijado por el debido proceso de ley y exten-sivo a los estados. íd., págs. 371-372 (Powell, J., concurrente). De esta manera, una mayoría de jueces re-solvió que el veredicto unánime no es un requisito consti-tucional que obligue a los estados.
Al resolver, los jueces mayoritarios consideraron que la función del Jurado es proteger al acusado, interponiendo entre éste y el Gobierno un grupo imparcial de vecinos en-cargados de emitir su juicio de sentido común. Apodaca v. Oregon, supra, págs. 410-411. Concluyeron que para el ejercicio de esta función no es necesaria la unanimidad, pues el propósito se cumple mientras el Jurado se com-*1025ponga de un grupo representativo de la comunidad, con el deber y la oportunidad de deliberar libre de coacción. íd.
Por su parte, el Juez Powell añadió que no todos los elementos asociados al juicio por jurado están incorporados en el concepto del debido proceso de ley. Expresó que el requisito de unanimidad, que se observa en la jurisdicción federal, se debe a que esa era la costumbre en el derecho común anglosajón al adoptarse la Carta de Derechos, y no porque sea fundamental para el funcionamiento del Jurado. íd,, págs. 370-371 (opinión concurrente del Juez Powell).(7) Así, coincidió en que lo fundamental es la inter-posición de un grupo de pares con la función de servir como salvaguarda(8) Por lo tanto, aunque la unanimidad era un componente esencial de la cláusula de juicio por jurado de la Sexta Enmienda, supra, la incorporación de esa cláusula a los Estados a través del debido proceso de ley no incluye como corolario el requisito de unanimidad. íd., págs. 373-374 (opinión concurrente del Juez Powell).(9)
*10261-i I-I
En el caso ante nuestra consideración, el señor Casellas Toro alega que el veredicto mediante el cual fue hallado culpable es inválido porque no fue unánime. Sostiene que la Opinión de este Tribunal en Pueblo v. Sánchez Valle et al., supra, al resolver que Puerto Rico no tiene soberanía propia, alteró el estado de Derecho vigente sobre la aplica-ción de las garantías constitucionales federales en Puerto Rico. Argumenta que nuestros tribunales están obligados por la Sexta Enmienda de la Constitución de Estados Uni-dos, supra, a reconocer únicamente veredictos unánimes. En consecuencia, concluye que la cláusula de la Sección 11 del Artículo II de la Constitución de Puerto Rico, supra, es inconstitucional en cuanto permite veredictos por mayoría de nueve.
Ciertamente, para atender esta controversia primero es necesario precisar la norma constitucional establecida en Pueblo v. Sánchez Valle et al., supra. Aclarado lo anterior, lo concerniente al carácter fundamental del veredicto uná-nime y su aplicación en Puerto Rico puede atenderse a la luz de la jurisprudencia federal y de nuestros pronuncia-mientos previos.
La controversia en Pueblo v. Sánchez Valle et al., supra, era si Puerto Rico se considera un soberano distinto de Estados Unidos para propósitos de la doctrina de sobera-nía dual, en el contexto de la garantía contra la doble exposición. Para contestar esa interrogante, en aquel mo-mento una mayoría de este Tribunal utilizó el criterio adoptado por el Tribunal Supremo federal que consiste en determinar si ambas entidades derivan su autoridad de la misma fuente última de poder. Para esto, realizó el análisis *1027histórico, según la doctrina aplicable, en busca de la fuente primigenia del poder acusatorio y determinó que, en úl-tima instancia, la autoridad de Puerto Rico para procesar el delito proviene del Congreso de Estados Unidos y no de una fuente primigenia. Pueblo v. Sánchez Valle et al., supra, pág, 642.
A la luz de ese trasfondo histórico fue que una mayoría de este Tribunal concluyó que la autoridad del Gobierno de Puerto Rico para encausar criminalmente a las personas que cometen delitos emana del Congreso de Estados Unidos. Al no derivar su poder acusatorio de una fuente primigenia, el Gobierno de Puerto Rico está impedido de procesar a una persona por los mismos delitos por los que fue juzgado en la jurisdicción federal. (10) Según ese estricto fundamento, el Tribunal Supremo federal confirmó la deci-sión de este Tribunal en Pueblo v. Sánchez Valle et al., supra. Véase Puerto Rico v. Sanchez Valle, supra.
Dicho lo anterior, erran los peticionarios al extrapolar esos pronunciamientos del Tribunal Supremo federal y de este Foro para concluir que tuvieron el efecto de introducir en nuestra jurisdicción el derecho a un juicio por jurado con el mismo alcance que en la jurisdicción federal. (11) El caso de Sánchez Valle no alteró la norma establecida por el *1028Tribunal Supremo de Estados Unidos sobre qué derechos de la Constitución federal aplican en Puerto Rico.
Como explica la Opinión mayoritaria, la jurisprudencia más reciente en torno a que el Gobierno de Puerto Rico y el Gobierno federal derivan su autoridad para encausar cri-minalmente a las personas que cometen delitos de la misma fuente, no implica que estos conformen un mismo ente gubernamental. Es decir, salvo aquellas instancias en las que el derecho federal predomina por cuestión de su-premacía, Art. VI, Const. EE. UU., LPRA, Tomo 1, el Go-bierno federal y el Gobierno de Puerto Rico siguen siendo entes distintos con sus respectivos andamiajes jurídicos.
Superado ese malentendido, solo procede evaluar si la disposición de la Constitución de Puerto Rico que permite veredictos por mayoría de nueve a tres es inconstitucional a la luz de la Constitución federal(12) Como vimos, el Tribunal Supremo de Estados Unidos resolvió en Apodaca v. Oregon, supra, que la unanimidad no es un derecho fundamental. Lo fundamental, lo que protege el debido proceso, es que el acu-sado pueda ser juzgado por sus pares y que éstos tengan la oportunidad de deliberar sin coacción alguna. Es decir, el debido proceso de ley no obliga a reconocer la unanimidad como corolario del derecho a juicio por jurado. íd., págs. 373-374 (opinión concurrente del Juez Powell).
En lo que a Puerto Rico respecta, no dudamos que el debido proceso, que consagra la Constitución federal, nos aplica con idéntica fuerza y extensión que a los estados. Examining Bd. Of Engineers Architects and Surveyors v. Flores de Otero, 426 US 572 (1976).(13) En consecuencia, no *1029siendo la unanimidad un requisito del debido proceso de ley, los veredictos por mayoría como los que permite nues-tra Constitución son válidos.
La normativa, pues, es clara. Como resolvimos desde Fournier v. González, supra, la Sec. 11 del Art. II de la-Constitución de Puerto Rico, supra, no adolece de defecto constitucional. Ni los desarrollos del Derecho Constitucio-nal federal ni la decisión de este Tribunal en Pueblo v, Sánchez Valle et al., supra, alteraron la validez de los ve-redictos por mayoría de nueve o más. Por consiguiente, concurro con la opinión mayoritaria en que erró el Tribunal de Apelaciones al anular el veredicto en este caso. Apar-tarse de los precedentes de este Tribunal lo condujo por un enrevesado camino que lo llevó a invalidar una disposición de la Constitución de Puerto Rico.(14) Hace bien este Tribunal en revocar ese proceder.
Por otro lado, me temo que, al hacerlo, la mayoría de este Tribunal comete un error similar al atribuirle al pre-cedente en cuestión un alcance improcedente. Al igual que en Pueblo v. Sánchez Valle et al., supra, la opinión mayori-*1030taria teoriza nuevamente sobre la relación entre Puerto Rico y Estados Unidos, y sugiere que el máximo foro federal confirmó totalmente su razonamiento sobre la carencia de poderes del Gobierno de Puerto Rico. Ello me obliga a aclarar el alcance de lo allí expresado.
De una lectura cuidadosa de la opinión del Tribunal Supremo de Estados Unidos en Puerto Rico v. Sanchez Valle, supra, surge que ese Foro fue puntual al limitar los contor-nos de su análisis. Específicamente, el Tribunal Supremo de Estados Unidos auscultó la aplicabilidad de la doctrina de soberanía dual al contexto de Puerto Rico, utilizando como criterio rector de esa doctrina el carácter inherente y primigenio del poder punitivo en cuestión desde una pers-pectiva histórica. Puerto Rico v. Sanchez Valle, supra, pág. 1867 (“To determine whether two prosecuting authorities are different sovereigns for double jeopardy purposes, this Court asks a narrow, historically focused question”). (Énfa-sis suplido). El foro federal no emitió ni suscribió el estri-billo que aduce la mayoría en torno a la carencia de sobe-ranía del Gobierno de Puerto Rico, pues precisamente partió de la premisa de que el grado de autonomía de un ente gubernamental era irrelevante para efectos de la doc-trina de soberanía dual.(15)
De hecho, el Tribunal Supremo federal descartó adhe-rirse a una decisión en la que una mayoría de este Tribunal se basó al resolver Pueblo v. Sánchez Valle et al., supra.(16) Me refiero a Puerto Rico v. Shell Co., 302 US 253 (1937), donde el propio foro federal sostuvo en la década del 30 que *1031Puerto Rico carecía de soberanía propia para efectos de la cláusula de doble exposición. Sin embargo, en Puerto Rico v. Sánchez Valle, supra, ese mismo foro rechazó sentirse vinculado por esa jurisprudencia, precisamente por recono-cer que el desarrollo político de Puerto Rico a partir de 1952 ameritaba revisitar la controversia de soberanía dual. íd., pág. 1874 (“Following 1952, Puerto Rico became a new kind of political entity, still closely associated with the United States but governed in accordance with, and exercising self-rule through, a popularly ratified constitution. The magnitude of that change requires us to consider the dual-sovereignty question anew”).
En fin, la mayoría de este Tribunal idealiza al senten-ciar que su decisión en Pueblo v. Sánchez Valle et al., supra, fue confirmada en su totalidad por el Tribunal Supremo de Estados Unidos. Huelga mencionar que el marco jurídico de la relación entre Estados Unidos y Puerto Rico es un tema amplio, complejo y, tomando en cuenta sus aconteceres más recientes, contingente. Una actitud más mesurada en esta secuela cargada de matices políticos de-bió conducirnos a revocar al foro apelativo intermedio me-diante una opinión limitada a la interrogante jurídica ante nuestra consideración. De esa manera, evadíamos pronun-ciamientos enmarañados y evitábamos atribuirle al máximo foro federal posicionamientos que no ha asumido.
Por todo lo anterior, concurro.

 Véase Opinión mayoritaria, pág. 1012 (concluyendo que los efectos de Pueblo v. Sánchez Valle et al., 192 DPR 594 (2015), versaron sobre la cláusula de doble exposición y que “[a]mpliar el alcance de esas decisiones, y plantear que estas tuvie-ron el efecto de colocar al Gobierno de Puerto Rico dentro del Gobierno federal, es una interpretación errónea


 34 LPRA see. 612. Véase Ley Núm. 11 de 19 de agosto de 1948 (34 LPRA ant. secs. 611 n. y 811 n.), Al respecto, este Tribunal ha dicho: “[precisamente, evitar que el aislado proceder de un solo miembro abortara la unanimidad y anulara el esfuerzo y la labor colectiva del panel, fue razón práctica en el cambio a veredictos por mayo-ría de no menos de nueve”. Pueblo v. Figueroa Rosa, 112 DPR 164, 160 (1982).


 En el Informe de la Comisión de Carta de Derechos, se dijo:
“El texto fija permanentemente en doce (12) el número de los jurados, respon-diendo así a la tradición que ha prevalecido en el país y a la tradición del derecho común. Distinto a esa tradición el veredicto podrá rendirse por la mayoría de votos *1022que determine el poder legislativo, pero no podrá ser menor de nueve (9). Este es el sistema vigente por ley. Entendemos que la fórmula propuesta permitirá a la Legis-latura aumentar el margen de mayoría hasta la unanimidad, si lo juzgare conve-niente en el futuro”. J.Benítez y B, Méndez, Informe de la Comisión de Carta de Derechos, 21 Rev. Jur. UPR 1, 18 (1951).


 3 Diario de Sesiones de la Convención Constituyente de Puerto Rico 1589 (1952).


 En otro caso, este Tribunal expresó:
*1023“[N]uestro jurado —de origen estatutario y ahora constitucional— no es el common law jury que opera por unanimidad. Nuestras circunstancias históricas, socio-lógicas y nuestra relación especial con los Estados Unidos justifican en Puerto Rico el veredicto de un jurado compuesto por doce vecinos y rendido por una mayoría de no menos de nueve.” Pueblo v. Hernández Soto, 99 DPR 768, 778-779 (1971).


 Emda XIV, Const. EE. UU., LPRA, Tbmo 1.


 De forma similar, en Williams v. Florida, 399 US 78 (1970), la controversia era si un Jurado compuesto por menos de doce personas era inconstitucional. Después de hacer un análisis histórico sobre el desarrollo del derecho ajuicio por jurado, el Tribunal sostuvo la validez de un Jurado de seis miembros. Concluyó que la composición de doce miembros era un “accidente histórico” que provenía del derecho común, innece-sario para que el Jurado pueda cumplir su propósito. íd., págs. 102-103.


 Agregó:
“It is this safeguarding function, preferring the commonsense judgement of a jury as a bulwark ‘against the corrupt or overzealous prosecutor and against the compliant, biased, or eccentric judge,’ that lies at the core of our dedication to the principles of jury determination of guilt or innocence. This is the fundamental of jury trial that brings it within the mandate of due process. It seems to me that this fundamental is adequately preserved by the jury-verdict provision of the Oregon Constitution. There is no reason to believe, on the basis of experience in Oregon or elsewhere, that a unanimous decision of 12 jurors is more likely to serve the high purpose of jury trial, or is entitled to greater respect in the community, than the same decision joined in by 10 members of a jury of 12. The standard of due process assured by the Oregon Constitution provides a sufficient guarantee that the government will not be permitted to impose its judgment on an accused without first meeting the full burden of its prosecutorial duty”. Apodaca v. Oregon, supra, pág. 374.


 Véase, también, E.L. Chiesa Aponte, Derecho procesal penal de Puerto Rico y Estados Unidos, Colombia, Ed. Forum, 1995, Vol. II, pág. 197. En Johnson v. Louisiana, 406 US 356 (1972), el Tribunal Supremo federal utilizó un análisis similar para validar un veredicto de culpabiüdad por mayoría de nueve a tres. Sin ambages, ex-presó:
*1026“We note at the outset that this Court has never held jury unanimity to be a requisite of due process of law. Indeed, the Court has more than once expressly said that ‘[⅝ criminal cases due process of law is not denied by a state law ... which dispenses with the necessity of a jury of twelve, or unanimity in the verdict.” (Citas omitidas). Johnson v. Louisiana, supra, pág. 359.


 Véase B.L. Chiesa Aponte, Derecho procesal penal, 85 Rev. Jur, UPR 477, 492 (2016). En esa ocasión concurrí, junto a la entonces Jueza Presidenta Señora Fiol Matta, con la opinión que emitió este Tribunal, en que una persona no debe ser juzgada en nuestros tribunales por un delito por el cual ya fue juzgado a nivel federal. Sin embargo, mi criterio entonces no descansó en la inaplicabilidad de la doctrina de soberanía dual a Puerto Rico, sino en la incompatibilidad de esa doctrina con el derecho a la dignidad humana y la protección contra la doble exposición de la Constitución de Puerto Rico,


 Véase Chiesa Aponte, Derecho procesal penal, op. cit., pág. 496 (“Se ha que-rido inferir demasiado de Sánchez Valle. Se ha invocado su efecto, prospectivo y retroactivo como fundamento para exigir veredictos por unanimidad en casos crimi-nales y hasta derecho a juicio por jurado en casos civiles. Pero esto es una extrapo-lación indebida. El argumento se basa en que Sánchez Valle resolvió que el Gobierno de Puerto Rico y el Gobierno de Estados Unidos son el mismo gobierno, la misma soberanía. Pero esto es una premisa falsa. El valor de precedente que pueda tener Sánchez Valle se limita al contexto de la protección constitucional contra la doble exposición; esto es, se trata de un entendido de soberanía limitado al contexto de la doctrina de soberanía dual en el marco de la cláusula constitucional contra la doble exposición en la Quinta Enmienda”). (Énfasis suplido).


 Véanse, e.g.: Pueblo v. Collazo Hiraldo, 105 DPR 726 (1977); Pueblo v. Girau, 102 DPR 176; Pueblo v. Báez Cintrón, supra; Pueblo v. Batista Maldonado, supra; Pueblo v. Hernández Soto, supra; Pueblo v. Aponte González, 83 DPR 511 (1961); Fournier v. González, supra.


 Así lo ha dicho expresamente el Tribunal Supremo federal: “The Court’s decisions respecting the rights of the inhabitants of Puerto Rico have been neither unambiguous nor exactly uniform. The nature of this country’s relationship to Puerto Rico was vigorously debated within the Court as well as within the Congress. Coude, The Evolution of the Doctrine of ([territorial Incorporation, 26 Col.L.Rev. 823 *1029(1926). It is clear now, however, that the protections accorded by either the Due Process Clause of the Fifth Amendment or the Due Process and Equal Protection Clauses of the Fourteenth Amendment apply to residents of Puerto Rico”. Examining Bd. of Engineers v. Flores de Otero, supra, págs. 599-600. Véase, también, Torres v. Com. of Puerto Rico, 442 US 465, 471 (1979); Calero-Toledo v. Pearson Yacht Leasing Co., 416 US 663, 668 esc.5 (1974).


 Es menester reiterar la doctrina del precedente en nuestra jurisdicción, así como en la jurisdicción federal. A esos efectos, debe recordarse que mientras este Tribunal “no revoque o modifique una doctrina establecida en sus decisiones],] las cortes y organismos inferiores están obligados a seguirla en la resolución de los casos en que sea aplicable”. Capestany v. Capestany, 66 DPR 764, 767 (1946). Véase Chiesa Aponte, Derecho procesal penal, op. cit., pág. 498 (“La Constitución de Puerto Rico y la regla 112 de Procedimiento Criminal se presumen válidas mientras la Corte Su-prema de Estados Unidos o el Tribunal Supremo de Puerto Rico no resuelvan lo contrario. El Tribunal de Primera Instancia y el Tribunal de Apelaciones están obli-gados a seguir los precedentes del Tribunal Supremo que declaran la validez de los veredictos con nueve o mis votos”). Así también, el Tribunal Supremo de Estados Unidos ha expresado lo siguiente: “Our decisions remain binding precedent until we see fit to reconsider them, regardless of whether subsequent cases have raised doubts about their continuing vitality”. Bosse v. Oklahoma, 137 S.Ct. 1, 2 (2016) (citando a Hohn v. U.S., 524 US 236, 252-253 (1998)) (donde el máximo foro federal revocó a una corte estatal precisamente por interpretar que una norma había sido revocada implícitamente),


 «rp^g inqUiry ¿toes not turn, as the term ‘sovereignty’ sometimes suggests, on the degree to which the second entity is autonomous from the first or sets its own political course. Rather, the issue is only whether the prosecutorial powers of the two jurisdictions have independent origins-or, said conversely, whether those powers derive from the same ‘ultimate source’ ", Puerto Rico v. Sanchez Valle, 136 S.Ct, 1863, 1867 (2016). “The degree to which an entity exercises self-governance-whether autonomously managing its own affairs or continually submitting to outside direction-plays no role in the analysis”. íd., pág. 1870.


 Valga mencionar que el Tribunal Supremo federal tampoco aludió a los casos insulares, a pesar de que una mayoría de este Tribunal descansó en estos en Pueblo v. Sánchez Valle, supra, págs. 622-627.